Citation Nr: 0824163	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  02-03 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to compensation for a right knee and right 
leg nerve injury under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to 
September 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 2001 and 
October 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas in which entitlement to 
service connection for hepatitis C and compensation for right 
knee and right leg nerve injury under 38 U.S.C.A. § 1151 were 
denied, respectively.

This case was before the Board in July 2003, at which time 
the claim for service connection for hepatitis C was reopened 
and remanded for further development.

The veteran also timely perfected an appeal concerning the 
issue of service connection for hypertension, as secondary to 
the service-connected diabetes mellitus associated with 
exposure to the herbicide Agent Orange.  The veteran withdrew 
this appeal in a written statement submitted in February 
2008.  The issue of entitlement to service connection for 
hypertension as secondary to the service-connected diabetes 
mellitus is no longer before the Board.

However, the veteran is service-connected for hypertensive 
cardiovascular disease associated with diabetes mellitus with 
bilateral lower neuritis of the lower extremities, associated 
with herbicide exposure.  Hypertensive heart disease is 
caused by hypertension, and the veteran has a history of 
hypertension.  Notes following Diagnostic Code 7101 for 
hypertension direct that hypertension should be rated 
separately from hypertensive heart disease and any other 
heart disease.

Given the above medical history and the fact the veteran is 
service connected for hypertensive cardiovascular disease, 
the matter of a separate, compensable evaluation for 
hypertension is referred to the RO for any appropriate 
action.

The issue of entitlement to compensation for right knee and 
right leg nerve injury under 38 U.S.C.A. § 1151 addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that the diagnosed hepatitis C is the result of 
active service.


CONCLUSION OF LAW

The criteria of entitlement to service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

No notice was provided the veteran concerning the claim to 
reopen the previously denied claim for service connection for 
hepatitis C.  But, as indicated above, this claim was 
subsequently granted by the July 2003 Board decision, and the 
issue of service connection was remanded for, among other 
things, proper VCAA notification.  VCAA notice was provided 
in July 2006, with additional notice concerning regulations 
governing disability evaluations and effective dates in March 
2006.  The notification complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) in that it 
identified the evidence necessary to substantiate the claim.  
In addition, it identified the relative duties of VA and the 
claimant to obtain evidence.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Additional letters were sent to the veteran in March, June, 
and July 2007, and the claim was subsequently re-adjudicated 
in an April 2008 supplemental statements of the case.  Thus, 
VA has satisfied its duty to notify the veteran of the 
information and evidence necessary to substantiate his claim.  
See Sanders v. Nicholson, 487 F.3d 88 (Fed. Cir. 2007).

VA obtained service medical records, assisted the veteran in 
obtaining evidence including private medical records, 
accorded the veteran VA examinations, and afforded the 
veteran the opportunity to give testimony before the Board.  
The veteran testified before a local hearing officer sitting 
at the RO in June 2002 but declined the opportunity to 
testify before the Board.  All known and available records 
have been obtained and associated with the veteran's claims 
file and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran avers that he contracted hepatitis C from 
unprotected sexual intercourse overseas and getting a tattoo 
in Hong Kong in 1972 while on active service.  

Service medical records show no observation of a tattoo 
either during his active service or at discharge.  Service 
medical records reflect no complaints or findings of any 
liver or blood abnormalities, and his condition at entrance 
to and discharge from active duty showed no liver or blood 
abnormalities.  

The veteran stated he was first aware that he had hepatitis C 
in 1984, when he attempted to donate blood and was refused.  
He reported that the blood center informed him that his blood 
had tested positive for non-A and non-B hepatitis.  A private 
medical statement is of record, proffered in June 2001 by the 
Manager, Donor Notification Department, Medical Services, of 
the blood center the veteran identified.  The Manager stated 
that the veteran attempted to donate blood in 1987, and was 
found to be positive for anti-HBc, or antibodies to hepatitis 
B.  The test indicated that the veteran had previously been 
exposed to hepatitis B, but that the condition was not 
currently active.  The Manager explained that no test for 
hepatitis C (non-A or non-B) existed prior to 1989 and such a 
test was not licensed for use until May 1990.  Thus, the 
veteran could have had hepatitis C, but the blood center 
clinical records could only demonstrate a positive exposure 
to hepatitis B.  The test results were included with the 
letter and reflect positive findings of anti-HBc.

Thereafter, the earliest medical evidence of a diagnosis of 
hepatitis C is a notation in 1997 private medical records of 
1996 clinical liver tests showing elevated liver enzymes 
which the physician opined could have been due to 
hepatosteatosis.  The physician diagnosed hepatitis C in 1997 
and prescribed Interferon.  In 1999, private medical records 
reflect a diagnosis of chronic hepatitis C which had failed 
previous courses of Interferon and Rebetron therapy.

In October 2003, the veteran underwent VA examination.  The 
veteran reported having two tattoos, one prior to his active 
service, and one during his active service in Hong Kong.  The 
examiner diagnosed hepatitis C, probably dating back to 1985.  
As to the etiology of the diagnosed hepatitis C, the examiner 
opined that the only possible source, in so far as the 
history allowed, was that of having received the tattoo 
during active service in Hong Kong.  However, the opinion 
cannot be probative as it was formed absent review of the 
veteran's claims file.  The examiner thus based his opinion 
on the history as reported by the veteran.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999) and Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In May 2007, the same examiner proffered an addendum after 
reviewing the veteran's claims file.  The report shows a 
history reported by the veteran of unprotected sex and of an 
instance of severe venereal disease, cocaine use, and of 
having received a tattoo in Hong Kong.  The veteran also 
reported being found to test positive for non-A non-B 
hepatitis in 1985 and having a liver biopsy in 1997 with 
clinical findings of cirrhosis.  The examiner observed that 
while the record established the veteran had a diagnosis of 
hepatitis C, the medical evidence demonstrated no objective 
basis upon which to causally link the condition to active 
service.  The examiner's rationale was that the record did 
not establish that the veteran was diagnosed with hepatitis C 
prior to 1997. 

This opinion is probative, as it was based on the previous, 
October 2003, examination of the veteran, now informed by 
review of the veteran's claims file, to include his service 
medical records and private medical records from 1987 and 
1997 through 1999, and the June 2001 statement from the blood 
center with the original, 1987, blood test results. 

Private and VA treatment records were received subsequent to 
the May 2007 addendum, however, many of these records are 
pertinent to the veteran's other claim and are not pertinent 
to his claim for service connection for hepatitis C.  Those 
records that are pertinent to the claim for hepatitis C are 
either duplicative of medical records that were already in 
the claims folder and reviewed by the VA examiner in May 
2007, or pertain to current treatment without reference to 
medical history prior to 1997 by other than the veteran's 
reported history.  In other words, records received 
subsequent to the May 2007 VA opinion contain no medical 
evidence, findings, or opinions establishing either that the 
diagnosis of hepatitis C was present prior to 1997, or that a 
causal link between the veteran's hepatitis C and his active 
service exists.  

Thus, the records received after the May 2007 opinion would 
have had no bearing on the VA examiner's opinion.  Hence the 
probative value of the May 2007 opinion is not diminished by 
the fact the examiner's review of the record did not include 
the medical evidence received subsequent to May 2007.

The veteran has listed several risk factors for contracting 
hepatitis C, including unprotected sexual intercourse, 
illegal drug use, and having a tattoo.  However, he has not 
provided any medical evidence linking his currently diagnosed 
hepatitis C to his specific risk factors. 

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran is not 
competent to offer an opinion as to medical diagnosis or 
causation, consequently his statements that his currently 
diagnosed hepatitis C is the result of unprotected sexual 
intercourse, drug use, or the receiving of a tattoo in Hong 
Kong during his active service cannot constitute medical 
evidence of a nexus between his current disability and active 
service. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim for 
service connection for hepatitis C; there is no doubt to be 
resolved; and service connection is not warranted.


ORDER

Service connection for hepatitis C is denied.


REMAND

The veteran seeks compensation for right knee and right leg 
nerve injury under 38 U.S.C.A. § 1151.

A VA examination and opinion is of record, dated in September 
2006.  However, the examination was completed absent review 
of the claims folder.  It is therefore inadequate for the 
purposes of adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all appropriate notice and 
development procedures are completed for 
claims predicated on 38 U.S.C.A. § 1151.

2. Return the September 2006 VA 
examination to the examiner who conducted 
it.  If the examiner cannot be found or 
it is determined that another VA 
examination should be conducted, schedule 
the veteran for medical examination by 
the appropriate medical professional to 
determine the nature, extent, and 
etiology of his claimed right knee and 
right leg nerve injury residuals.  All 
indicated tests and studies should be 
performed. The claims folder, and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examinations.

If any right knee and right leg nerve 
pathology is diagnosed, the examiner must 
provide an opinion as to whether such 
right knee and right leg nerve pathology 
arises were foreseeable consequences of 
VA treatment or whether they resulted 
from any negligence, carelessness, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in providing back treatment in the 
rehabilitation pool in approximately June 
2005.

All opinions expressed must be supported 
by complete rationale.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for right knee and right 
leg nerve injury residuals under 
38 U.S.C.A. § 1151 with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  The appellant should be apprised 
of his right to submit a substantive 
appeal as to these issues and to have his 
claim reviewed by the Board.  If any 
other decision remains adverse to the 
veteran, provide him and his 
representative, if any, with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


